DOWNEY, Judge.
Appellee filed its amended complaint against appellant seeking to recover approximately $18,333 plus interest. Issue was joined by appellant’s answer and ap-pellee’s reply.
On August 22, 1974, an order was entered allowing appellant’s counsel to withdraw. The order directed that future pleadings be served upon appellant “at his business address, Suite 1800, One Biscayne Tower, Miami, Florida.” Thereafter, between October 30, 1974, and January 17, 1975, appellee filed a motion for summary judgment, interrogatories to appellant, and a motion to compel; and the court entered an order setting the cause for trial and an order granting the motion to compel, (which order directed appellant to answer the interrogatories within three days).
In February 1975, the court entered (1) an order granting appellee’s motion for summary judgment, and (2) final judgment for appellee. Also in February appellant filed motions to: (1) set aside order granting the motion for summary judgment, and (2) vacate the final judgment for appellee.
On April 21, 1975, appellant filed a motion to strike and vacate appellee’s motions, the court’s orders, and the final judgment, alleging that he received none of those motions or orders until January 22, 1975, at which time he received the order granting the motion to compel answers to interrogatories.
It appears conceded in the record that the pleadings and orders filed between October 30, 1974 and December 19, 1974, had not been sent to appellant at the address designated in the court’s order of August 22, 1974, and appellant states in his motion to vacate that he received none of them. Thus, under the circumstances reflected by the record the trial court erred in refusing to set aside the judgment and allow appellant to answer the interrogatories.
Accordingly, the judgment appealed from is reversed and the cause is remanded with directions to vacate the judgment and allow appellant a reasonable time to an*81swer appellee’s interrogatories and for further proceedings thereafter.
REVERSED and REMANDED, with directions.
WALDEN, C. J., and MORROW, RUSSELL O., Associate Judge, concur.